OMB APPROVAL OMB Number: 3235-0145 Expires:February 28, 2009 Estimated average burden hours per response: 14.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 3) Under the Securities Exchange Act of 1934 CNinsure Inc. (Name of Issuer) Ordinary Shares, $0.001 par value (Title of Class of Securities) G2352K 108** (CUSIP Number) Cathay Capital Holdings II, L.P. c/o New China Capital Management, LP Attn:Ling Liu One Dock Street Stamford, CT 06902 (203) 328-1800 With a copy to: George Y. Liu, Esq. Boies, Schiller & Flexner LLP 575 Lexington Avenue, 7th Floor New York, NY 10022 (212) 446-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 4, 2013 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. ** This CUSIP applies to the American Depository shares (“ADSs”), evidenced by American Depository Receipts, each representing 20 ordinary shares of the Issuer. No CUSIP has been assigned to the ordinary shares. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“the Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON Cathay Capital Holdings II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC, BK 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2%2 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 1 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 2 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON. Cathay Master GP, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2%4 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 3 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 4 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON New China Capital Management, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2%6 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA, PN 5 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 6 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON. NCCM, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2%8 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 7 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 8 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON. TAM China, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2%10 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 9 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 10 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON. The Cathay Investment Fund, Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0%12 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 11 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 12 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON. New China Investment Management, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0%14 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA, CO 13 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 14 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON. Paloma International L.P. / 06-1539218 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) AF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0%16 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 15 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 16 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON. Paloma Partners LLC / 06-1111569 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.7%18 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 17 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 18 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON. Paloma International Limited / Not Applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) WC 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.3%20 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 19 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 20 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON. Paloma Partners Management Company / 13-3145891 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0%22 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 21 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 22 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON. Trust Asset Management, LLP/ 66-0595952 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0%24 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 23 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 24 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352K 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON S. Donald Sussman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) PF, OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.8%26 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 25 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 26 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G2352 108 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON Paul S. Wolansky 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) PF, OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.7%28 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 27 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 28 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). CUSIP No. G4161R 100 1 NAME OF REPORTING PERSON / I.R.S. IDENTIFICATION NO. OF PERSON Hermann Leung 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) ¨(b) þ 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) PF,OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Australia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEEINSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.9%30 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 29 Represented by ADSs, each representing 20 ordinary shares of the Issuer. 30 Based upon a total of 1,003,270,326 outstanding ordinary shares of the Issuer as of December 31, 2011, as reported in the Issuer’s annual report on Form 20-F dated April 24, 2012 (for the fiscal year ended December 31, 2011). Item 1. Security and the Issuer This Amendment No. 3 to Schedule 13D amends and supplements the Schedule 13D (the “Original Schedule 13D”) filed with the U.S. Securities and Exchange Commission (the “SEC”) on December 29, 2011, Amendment No. 1 to Schedule 13D filed with the SEC on February 24, 2012 (“Amendment No.1”), and Amendment No. 2 to Schedule 13D filed with the SEC on November 15, 2012 with respect to the ordinary shares, par value $0.001 (the “Common Stock”)31, of CNinsure Inc., a Cayman Islands exempted company (the “Issuer”).The principal executive offices of the Issuer are located at 22/F, Yinhai Building, No.299 Yanjiang Zhong Road, Guangzhou, Guangdong 510110, People’s Republic of China. PILP ceased to be the beneficial owner of any shares of Common Stock on January 3, 2013. Therefore, this Amendment No. 3 to Schedule 13D constitutes the final amendment to the Original Schedule 13D with respect to PILP and an exit filing for PILP which terminates PILP’s obligation to further amend the Original Schedule 13D. Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Original Schedule 13D.Except as otherwise expressly provided herein, all Items of the Original Schedule 13D, as amended by Amendment No. 1 and Amendment No. 2, remain unchanged. Item 3. Source and Amount of Funds or other Consideration Subparagraphs (v), (vi) and (viii) of Item 3 are hereby amended and restated as follows: (v) Not applicable. (vi) All of the 6,526,240 (326,312 ADSs) and 3,486,880 (174,344 ADSs) shares of Common Stock held by Paloma Partners and Paloma Limited, respectively, were acquired in a distribution in-kind by CIF to Paloma Partners and Paloma Limited (as described in Item 4 of the Terminating 13G Filing). (viii) Mr. Sussman may be deemed to beneficially own the following Common Stock: ·21,511,600 shares of Common Stock (1,075,580 ADSs) directly held by Mr. Sussman, acquired by Mr. Sussman’s direct purchase of the Common Stock in the open market, distributions in-kind of Common Stock by CIF to Mr. Sussman (as described in Item 4 of the Terminating 13G Filing), transfers of Common Stock from the GRAT (as defined below) to Mr. Sussman and a distribution to Mr. Sussman by NCMC (as described in Item 4 of the Terminating 13G Filing), an entity which is the former investment manager for CIF and is 100% owned by Mr. Sussman. ·271,320 shares of Common Stock (13,566 ADSs) held by a grantor retained annuity trust (the “GRAT”), of which Mr. Sussman is a co-trustee, acquired through transfers of Common Stock from Mr. Sussman to the GRAT (as co-trustee, pursuant to Section 13(d) of the Act and the rules thereunder, Mr. Sussman may be deemed to beneficially own all of the shares of Common Stock held by the GRAT); ·4,292,420 shares of Common Stock (214,621 ADSs) held by Caremi Partners Ltd. (“Caremi”), of which Mr. Sussman is the sole shareholder (acquired by distributions in-kind of Common Stock by CIF to Caremi, as described in Item 4 of the Terminating 13G Filing).Pursuant to Section 13(d) of the Act and the rules thereunder, because of his status as sole shareholder, Mr. Sussman may be deemed to beneficially own all of the Common Stock of the Issuer held by Caremi). ·10,013,120 shares of Common Stock (500,656 ADSs) directly held collectively by Paloma Partners and Paloma Limited (based on the relationships described in Item 2(a) above, Mr. Sussman may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock directly held by those entities). ·32,294,420 shares of Common Stock (1,614,721 ADSs) directly held by Cathay Capital (Mr. Sussman and Mr. Wolansky are the owners and sole officers and directors of Cathay GP, the general partner of Cathay Capital, and the owners of New China, the investment manager for Cathay Capital, and therefore Mr. Sussman may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock directly held by Cathay Capital). ·104,400 shares of Common Stock (5,220 ADSs) directly held by CIF (Mr. Sussman and Mr. Wolansky each, directly and/or indirectly, own 50% of NCIM, the investment manager for CIF, and therefore Mr. Sussman may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock directly held by CIF). 31 For purposes of this Statement, “Common Stock” means all of the ordinary shares of the Issuer, including those underlying ADSs. Item 5. Interest in Securities of the Issuer Subparagraphs (a) and (b) of Item 5 are hereby amended and restated as follows: The following information with respect to the ownership of the Common Stock is provided as of the date hereof: Reporting Person Amount beneficially owned: Percent of class: Sole power to vote or direct the vote: Shared power to vote or to direct the vote: Sole power to dispose or to direct the disposition of: Shared power to dispose or to direct the disposition of: Cathay Capital Holdings II, L.P. (1) 3.2% 0 0 Cathay Master GP, Ltd.(2) 3.2% 0 0 New China Capital Management, LP (3) 3.2% 0 0 NCCM, LLC (4) 3.2% 0 0 TAM China, LLC (5) 3.2% 0 0 The Cathay Investment Fund, Limited (6) 0.0% 0 0 New China Investment Management, Inc. (7) 0.0% 0 0 PILP (8) 0 0.0% 0 0 0 0 Paloma Partners (9) 0.7% 0 0 Paloma Limited (10) 0.3% 0 0 PPMC (11) 1.0% 0 0 TAM (12) 1.0% 0 0 S. Donald Sussman (13) 6.8% Paul S. Wolansky (14) 4.7% Hermann Leung (15) 0.9% 0 0 (1) Cathay Capital is the record owner of 32,294,420 shares of Common Stock. (2) Cathay GP, as general partner of Cathay Capital, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock directly held by Cathay Capital. (3) New China, as the investment manager of Cathay Capital, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock held directly by Cathay Capital. (4) NCCM, as general partner of New China, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock held directly by Cathay Capital. (5) TAM China, as general partner of New China, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock held directly by Cathay Capital. (6) CIF is the record owner of 104,400 shares of Common Stock. (7) NCIM, as the investment manager of CIF, may be deemed to have shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock directly held by CIF. (8) Not applicable. (9) Paloma Partners is the record owner of 6,526,240 shares of Common Stock. (10) Paloma Limited is the record owner of 3,486,880 shares of Common Stock. (11) PPMC, as a special member of Paloma Partners and adviser to Paloma Limited, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock held by Paloma Partners and Paloma Limited. (12) TAM, as a managing member of Paloma Partners and trading advisor to Paloma Limited, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock held by Paloma Partners and Paloma Limited. (13)See Item 3(viii) above for a description of the shares of Common Stock that Mr. Sussman may be deemed to beneficially own. (14)The 47,115,560 shares of Common Stock beneficially owned by Mr. Wolansky consist of (i) 14,716,740 shares of Common Stock directly held by Mr. Wolansky, (ii) 32,294,420 shares of Common Stock held directly by Cathay Capital and (iii) 104,400 shares of Common Stock held directly by CIF.Mr. Wolansky, as the sole member of NCCM, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose or direct the disposition of) the Common Stock held directly by Cathay Capital.Mr. Wolansky, as the holder of 50% of the outstanding shares of NCIM, may be deemed to have the shared power to vote or direct the vote of (and the shared power to dispose of or direct the disposition of) the Common Stock held directly by CIF. (15) The 8,846,520 shares of Common Stock beneficially owned by Mr. Leung consist of (i) 8,826,520 shares of Common Stock directly held by Web-based Securities Limited, the sole shareholder of which is Mr. Leung, and (ii) 20,000 shares of Common Stock directly held by Mr. Leung. As of the date hereof, no Reporting Person owns any shares of Common Stock other than those set forth in this Item 5. Neither the filing of this Statement nor any of its contents shall be deemed to constitute an admission that any of the Reporting Persons (other than the entities identified as holding the Common Stock reported on this Statement) is the beneficial owner of the Common Stock referred to herein for purposes of Section 13(d) of the Act, as amended, or for any other purpose, and such beneficial ownership is expressly disclaimed. Subparagraph (c) of Item 5 is amended and supplemented to add the following information regarding the trading dates, number of shares of Common Stock purchased or sold, and the price per ADS (each of which represents 20 shares of Common Stock) for all transactions by the Reporting Persons in shares of Common Stock since the filing of Amendment No. 2 to Schedule 13D, all of which were brokered transactions:. Name of Reporting Person Date Number of Shares Purchased (Sold) Average Price per ADS Paloma International L.P. 11/14/2012 Paloma International L.P. 11/15/2012 Paloma International L.P. 11/16/2012 Paloma International L.P. 11/19/2012 Paloma International L.P. 11/21/2012 Paloma International L.P. 11/26/2012 Paloma International L.P. 11/27/2012 Paloma International L.P. 11/28/2012 Paloma International L.P. 11/29/2012 Paloma International L.P. 11/30/2012 Paloma International L.P. 12/3/2012 Paloma International L.P. 12/4/2012 Paloma International L.P. 12/5/2012 Paloma International L.P. 12/7/2012 Paloma International L.P. 12/12/2012 Paloma International L.P. 12/13/2012 Paloma International L.P. 12/14/2012 Paloma International L.P. 12/17/2012 Paloma International L.P. 12/18/2012 Paloma International L.P. 12/19/2012 Paloma International L.P. 12/20/2012 Paloma International L.P. 12/21/2012 Paloma International L.P. 12/24/2012 Paloma International L.P. 12/26/2012 Paloma International L.P. 1/2/2013 Paloma International L.P. 1/3/2013 Paloma International Limited 1/3/2013 Paloma International Limited 1/4/2013 Paloma International Limited 1/7/2013 Paloma International Limited 1/8/2013 Paloma Partners LLC 1/3/2013 Paloma Partners LLC 1/4/2013 Paloma Partners LLC 1/7/2013 Paloma Partners LLC 1/8/2013 32 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.15 to $7.19.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 33 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.03 to $7.33.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 34 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.15 to $7.25.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 35 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.20 to $7.24.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 36 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.10 to $7.13.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 37 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.28 to $7.64.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 38 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.55 to $7.73.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 39 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.45 to $7.50.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 40 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.41 to $7.68.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 41 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.77 to $8.20.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 42 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.98 to $8.08.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 43 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.93 to $7.98.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 44 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.90 to $8.05.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 45 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.67 to $7.67.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 46 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $7.28 to $7.29.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 47 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.52 to $6.88.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 48 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.68 to $6.80.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 49 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.45 to $6.77.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 50 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.635 to $6.75.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 51 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.50 to $6.64.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 52 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.35 to $6.495.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 53 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.30 to $6.425.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 54 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.55 to $6.74.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 55 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.50 to $6.78.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 56 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.57 to $6.85.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 57 These shares of Common Stock were sold by PILP in multiple transactions at prices ranging from $6.70 to $6.81.PILP hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 58 These shares of Common Stock were sold by Paloma Internationalin multiple transactions at prices ranging from $6.70 to $6.81.Paloma International hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 59 These shares of Common Stock were sold by Paloma Internationalin multiple transactions at prices ranging from $6.85 to $7.00.Paloma International hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 60 These shares of Common Stock were sold by Paloma Internationalin multiple transactions at prices ranging from $6.80 to $6.85.Paloma International hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 61 These shares of Common Stock were sold by Paloma International in multiple transactions at prices ranging from $6.80 to $6.82.Paloma International hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 62 These shares of Common Stock were sold by Paloma Partners in multiple transactions at prices ranging from $6.70 to $6.81.Paloma Partners hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 63 These shares of Common Stock were sold by Paloma Partners in multiple transactions at prices ranging from $6.85 to $7.00.Paloma Partners hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 64 These shares of Common Stock were sold by Paloma Partners in multiple transactions at prices ranging from $6.80 to $6.85.Paloma Partners hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. 65 These shares of Common Stock were sold by Paloma Partners in multiple transactions at prices ranging from $6.80 to $6.82.Paloma Partners hereby undertakes to provide upon request by the SEC Staff full information regarding the number of shares purchased or sold at each separate price. Item 7. Material to Be Filed as Exhibits Exhibit 1 Joint Filing Agreement, dated December 29, 2011, by and among the Reporting Persons. SIGNATURES After reasonable inquiry and to the best of each of the undersigned’s knowledge and belief, each of the undersigned, severally and not jointly, certifies that the information set forth in this statement is true, complete and correct. Dated:January 8, 2013 CATHAY CAPITAL HOLDINGS II, L.P. By: Cathay Master GP, Ltd., its general partner By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Director CATHAY MASTER GP, LTD. By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Director NEW CHINA CAPITAL MANAGEMENT, LP By: NCCM, LLC, its general partner By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Member NCCM, LLC By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Member THE CATHAY INVESTMENT FUND, LIMITED By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Director PAUL S. WOLANSKY /s/ Paul S. Wolansky HERMANN LEUNG /s/ Hermann Leung NEW CHINA INVESTMENT MANAGEMENT, INC. By:/s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Chairman TAM CHINA, LLC By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: Member PALOMA INTERNATIONAL, L.P. By: Trust Asset Management, LLP, its general partner By: Capital Asset Management, Inc. its managing partner By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: President PALOMA PARTNERS LLC By: Trust Asset Management, LLP, its managing member By: Capital Asset Management, Inc., its managing partner By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: President PALOMA INTERNATIONAL LIMITED By: /s/ Gregory Hayt Name: Gregory Hayt Title: VicePresident PALOMA PARTNERS MANAGEMENT COMPANY By: /s/ Michael J. Berner Name: Michael J. Berner Title: Executive Vice President TRUST ASSET MANAGEMENT, LLP By: Capital Asset Management, Inc., its managing partner By:/s/ S. Donald Sussman Name: S. Donald Sussman Title: President S. DONALD SUSSMAN /s/ S. Donald Sussman Exhibit I JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the undersigned hereby agrees to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the Common Stock of CNinsure Inc., and that this Agreement be included as an Exhibit to such joint filing. Each of the undersigned acknowledges that each shall be responsible for the timely filing of any statement (including amendments) on Schedule 13D, and for the completeness and accuracy of the information concerning him or it contained herein, but shall not be responsible for the completeness and accuracy of the information concerning the other persons making such filings, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: December 29, 2011 CATHAY CAPITAL HOLDINGS II, L.P. By: Cathay Master GP, Ltd., its general partner By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Director CATHAY MASTER GP, LTD. By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Director NEW CHINA CAPITAL MANAGEMENT, LP By: NCCM, LLC, its general partner By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Member NCCM, LLC By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Member THE CATHAY INVESTMENT FUND, LIMITED By: /s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Director PAUL S. WOLANSKY /s/ Paul S. Wolansky HERMANN LEUNG /s/ Hermann Leung NEW CHINA INVESTMENT MANAGEMENT, INC. By:/s/ Paul S. Wolansky Name: Paul S. Wolansky Title: Chairmant TAM CHINA, LLC By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: Member PALOMA INTERNATIONAL, L.P. By: Trust Asset Management, LLP, its general partner By: Capital Asset Management, Inc. its managing partner By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: President PALOMA PARTNERS LLC By: Trust Asset Management, LLP, its managing member By: Capital Asset Management, Inc., its managing partner By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: President PALOMA INTERNATIONAL LIMITED By: Trust Asset Management, LLP, its trading advisor By: Capital Asset Management, Inc., its managing partner By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: President PALOMA PARTNERS MANAGEMENT COMPANY By: /s/ Michael J. Berner Name: Michael J. Berner Title: Executive Vice President TRUST ASSET MANAGEMENT, LLP By: /s/ S. Donald Sussman Name: S. Donald Sussman Title: President S. DONALD SUSSMAN /s/ S. Donald Sussman
